Citation Nr: 0803852	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for residuals of an 
injury to the left arm, with scarring.

3.  Entitlement to service connection for scars of the chin 
and face.

4.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of each lower extremity, 
prior to June 23, 2005.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that, in pertinent part, denied service 
connection for a skin disorder associated with exposure to 
Agent Orange, residuals of an injury to the arm, with 
scarring, and residuals of an injury in Vietnam.  During the 
hearing before the undersigned, the latter issue was 
clarified as referring to scars of the chin and face, and has 
been so characterized on the preceding page.

During the hearing in October 2007, the veteran withdrew his 
claims of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of an injury to the mouth, and entitlement to an 
increased rating for his service-connected disability of the 
teeth.  Accordingly, this decision is limited to the issues 
set forth on the cover page.

The issues of entitlement to service connection for a skin 
disability, to include as due to exposure to Agent Orange, 
and entitlement to an effective date for an award of service 
connection for peripheral neuropathy of each lower extremity, 
prior to June 23, 2005, are addressed in the REMAND portion 
of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to an injury to the left arm.

2.  Any current scar of the left upper extremity, to include 
the left wrist, was not present during service, and there is 
no competent medical evidence to link it to service.

3.  The veteran was treated during service for a contusion of 
the lip with sutures, but there is no indication of a chin 
scar in service.

4.  A scar on the lip is currently shown.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the left arm were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303.

2.  A scar of the lip was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303.

3.  A scar of the chin was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2003 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  A March 
2006 letter advised the veteran of the evidence needed to 
establish a disability rating and effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, private medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of an 
injury to the left arm and a chin scar, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).



	I.  Left arm injury 

The evidence supporting the veteran's claim includes his 
statements.  In various statements and in his testimony at 
the October 2007 hearing, the veteran asserted that while in 
service, an engine cowling fell, and cut his arm.  He claims 
that the cut had to be stitched.  He testified that he has a 
scar from the plantar surface through his left wrist.  During 
the hearing, the undersigned observed a scar on the left 
wrist.

The evidence against the veteran's claim includes the service 
medical records, which are negative for complaints or 
findings concerning an injury to the left arm, including the 
wrist.  In this regard, the Board observes that there was no 
evidence of a scar on the left upper extremity on the 
separation examination in March 1969, although the examiner 
did note a tattoo on the left shoulder.  While the veteran 
argues that a dental record might be referring to his arm in 
June 1966, review of that record notes treatment to teeth 
numbers 18 and 19, and that it appears to say "am" which is 
an abbreviation for the dental term amalgam.  Later treatment 
notes use the same term, and the dental graph above these 
notes shows fillings in teeth numbers 18 and 19.  Thus, the 
Board finds that the dental records do not reveal treatment 
for an arm laceration.

Although the Board acknowledges that a left wrist scar was 
noted during the hearing, the absence of in-service clinical 
records reflecting this injury, and the fact that no scar on 
the left arm was present on the separation examination is 
highly probative evidence against the veteran's claim.  The 
Board concludes that the medical evidence of record is of 
greater probative value than the veteran's allegations 
regarding the origin of residuals of an injury to the left 
arm.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
residuals of an injury to the left arm with scarring.

	II.  Chin and facial scar

The evidence supporting the veteran's claim includes the 
service treatment records.  The dental records show that the 
veteran was seen in June 1968 with a contusion in the area of 
the lip.  He was seen about one week later and it was 
reported that the suture was removed.  At the time of the 
hearing in October 2007, the undersigned observed a scar from 
the top lip through the bottom lip and a scar on the chin.  
In light of the in-service findings and the current evidence 
of a lip scar, resolving doubt in favor of the veteran, the 
Board concludes that the preponderance of the evidence 
supports the claim for service connection for a scar of the 
lip.

With respect to the chin scar, there is no evidence of any 
sutures to the chin or any chin injury other than a pre-
service injury in 1964 noted in his service medical records.  
There is no mention of any scar on the chin at separation.  
The Board notes that based on observation at the hearing, the 
chin scar likely would have been noticed and mentioned at 
separation.  In this regard, the separation examination noted 
a tattoo on the arm to include its length.  The Board 
concludes that the medical evidence of record is of greater 
probative value than the veteran's allegations regarding the 
origin of the chin scar.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a chin scar.


ORDER

Service connection for residuals of an injury to the left arm 
is denied.

Service connection for a scar of the lip is granted.

Service connection for a scar of the chin is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a skin disability, to include as due to exposure to Agent 
Orange.  A review of the record discloses that the veteran 
served in Vietnam.  The veteran testified that he began to 
have skin problems about six months after his discharge from 
service.  The undersigned 
observed dry patches on the veteran's hands during the 
October 2007 hearing.  The Board notes that the veteran has 
not been afforded an examination of the skin following 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for service connection for a skin disability.  The 
Board notes that the RO has not furnished the veteran the 
appropriate notice for this claim.  

By rating action dated in February 2007, the RO granted 
service connection for peripheral neuropathy of the right 
lower extremity and peripheral neuropathy of 
the left lower extremity, and assigned 10 percent evaluations 
for each of these disabilities, effective June 23, 2005.  He 
submitted a notice of disagreement with the effective date in 
April 2007.  

Where a statement of the case has not been provided following 
the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Under the circumstances of this case, the Board finds that 
additional development 


of the record is required.  Accordingly, the case is REMANDED 
for action as follows:

1.  The RO/AMC should issue a statement 
of the case reflecting its adjudication 
of the issue of entitlement to an 
effective date earlier than June 23, 2005 
for the award of service connection for 
peripheral neuropathy of each lower 
extremity.  The appellant should be 
afforded the appropriate period of time 
to respond.  If the veteran submits a 
timely substantive appeal, the issue 
should be returned to the Board.

2.  The RO/AMC should issue a VCAA notice 
letter as 
to the claim for service connection for a 
skin disability, to include as due to 
exposure to Agent Orange, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A.

3.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a skin disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

4.  The veteran should then be afforded a 
VA dermatology examination.  The examiner 
should be asked to determine the nature 
of any current chronic skin condition and 
to provide an opinion as to whether the 
disorder is etiologically related to 
service, to include exposure to Agent 
Orange therein.  The rationale for any 
opinion expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing the issue of service 
connection for a skin disability, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


